This case is before this court a second time. See First National Bank of Pipestone v. Siman et al., 65 S.D. 514,275 N.W. 347. Following the filing of the remittitur on the prior appeal, the appellants, who were defendants below, amended their answer and alleged that, by virtue of the Packers and Stockyards Act, 42 Stat. 159, 7 U.S.C.A. §§ 181 to 229, the Steele-Siman  Company became a federal public utility and, as such, its constitutional rights *Page 119 
were violated by the decision on the prior appeal. The federal questions raised and the arguments presented are similar, if not identical, to those presented to the Minnesota court in the case of Mason City Production Credit Association v. Sig Ellingson 
Co., 205 Minn. 537, 286 N.W. 713, in which case the Supreme Court of the United States denied a petition for writ of certiorari,308 U.S. 599, 60 S.Ct. 130, 84 L.Ed. 501, and a petition for a rehearing, 308 U.S. 637, 60 S.Ct. 178, 84 L.Ed. 529.
We are content to rest our decision of the federal questions involved upon the reasoning of the Minnesota court in the Ellingson case. The trial court in this case having found against the appellant, it follows that the judgment and order appealed from should be, and are, affirmed.
All the Judges concur.